 SHEET METALWKRS..LOC. 9, AFL-CIOInternational Association of Sheet Metal Workers,LocalNo. 9, AFL-CIOandJohn E. Davis, d/b/aD & S Home ImprovementCo. Case 27-CD-100June 16, 1970DECISION AND ORDER QUASHING NOTICEOF HEARINGBY MEMBERSFANNING, BROWN, AND JENKINSThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, fol-lowing charges filed on April 4, 1969, by John E.Davis, d/b/a D & S Home Improvement Co., hereincalled the Employer, alleging that the InternationalAssociation of Sheet Metal Workers, Local No. 9,AFL-CIO, herein called the Respondent, violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcing orrequiring the Employer to assign the work indispute to employees represented by the Respon-dent rather than to the employees of the Employer.Pursuant to notice a hearing was held before AlbertA.Metz. Hearing Officer, on May-9, 1969.' Theparties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingupon the issues. The Respondent filed a brief withthe Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The rulings of theHearingOfficer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board'makes the following findings:1.THE BUSINESSOP THE COMPANYThe record shows that the Employer is engagedin the business of general construction includingroofing and siding. On or about February 1, theEmployer, formerly a partnership, was reorganizedand at all times material herein has been doingbusinessasa sole proprietorship owned andoperated by John E. Davis. For the Board to assertjurisdiction herein it is necessary to project the Em-ployer's purchase of materials from local concernswhich, in turn, received the products directly fromsources located outside the State of Colorado. InAll dates refer to 1969 unless otherwise noted.183 NLRB No. 56443this regard, lumber and aluminum siding and roof-ing constitute the major out-of-statematerialspurchased by the Employer. Davis testified and therecord shows that the Employer purchased lumbervalued at $8,000 as of the date of the hearing. Also,the Employer testified and the record shows that itpurchased, or was under contract to purchase, alu-minum products valued at $17,900 for jobs per-formed or to be performed before August. Project-ing these actual figures we find that the Employerwould receive aluminum products and lumber on ayearly indirect inflow basis valued at $50,000 ormore for the year ending February 1, 1970. Ac-cordingly, we find that the Employer meets our ju-risdictional standards, is engaged in commercewithin the meaning of the Act, and it will effectuatethe purposes of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDThe parties stipulated and the record shows thatthe Respondent is a labor organization within themeaning of the National Labor Relations Act, asamended.III.THE DISPUTEShortly before it was reorganized in February,the Employer, through John E. Davis, bid on aroofing project calling for the installation of 12,500square feet of aluminum-base shingles on a loungeadjoining the Statler-HiltonInn inDenver. At thetime, the Employer was aware that the work was tobe performed by union labor and that none of itsthree full-time employees belonged to a labor or-ganization.However, confident that the RoofersUnion, Local 41 claimed jurisdiction, the Employercontacted that union to determine whether it wouldrepresent the Employer's three roofers. The Em-ployer was informed by a secretary at the Roofershall that the work came within that union's jurisdic-tion and further that it would extend membershipto the three employees in question. Sometime later,the Employer telephoned Archie Topping, the busi-ness representative for the Roofers Union, toinquire whether it would have to pay any initiationfees. Topping testified that he told Davis that therewas no need to do so if the Employer was bonded.Topping also recalled that Davis mentioned his in-terestin joiningthe Union because "he had newmaterial," but, according to Topping, Davis nevermentioned that the new material was aluminum,tin, or any other metal-base shingle. On the basis ofthree telephone conversations the Employer sub-'Member Brown concursin the result 444DECISIONSOF NATIONALLABOR RELATIONS BOARDmitted its bid on the Statler-Hilton Inn lounge pro-ject and was awarded the work. The contractbetween the Employer and the prime contractorstated in pertinent part that the work was to be per-formed by "union labor with the union having ju-risdiction. "3In early April, shortly before work on the loungeroof commenced, Davis received a phone call fromOliverNelson, the Respondent's business agent.Nelson informed him that the Respondent claimedthe work of installing aluminum as well as all othermetal-base shingles. Davis testified that he repliedtoNelson's contention by stating that he thoughtthe work belonged to the Roofers Union, but thatas far as he was concerned it made no difference tohim which union represented his employees as longas they were given the work. The conversation con-tinued on this latter subject and when Davisemphasized his intention to use his own men, Nel-son, in the words of Davis, threatened to "picket"or "shut the job down." Nelson, in his testimony,stated that he merely made it known to the Em-ployer that the work belonged to the Respondentand that in no way did he threaten to picket or toprecipitate any work stoppage at the Statler-Hiltonlounge. Rather, Nelson testified that when Daviscommunicated his intention to employ his ownmen, he, Nelson, offered to meet with the Em-ployer and discuss their differences.'Shortly after the discussion with Nelson, Davismet with Curtis Guidry, Respondent's businessmanager, at the union hall. Guidry testified that heand Davis talked about the possibility of the Em-ployer becoming a union shop, but when Davis de-cided that he could not meet certain union require-ments the discussion turned to other alternatives,including subcontracting the work in dispute to ashop represented by the Respondent. According toGuidry's testimony, he maintained at all times thatthe work belonged to the Respondent. During thesame conversation. Davis asked Guidry what wouldthe Respondent do if the Employer were to use itssThis agreementwas not producedat the hearing and, as theprime con-tractordid notappear, theabove quotation is solely Davis' bestrecollec-tion of whatthe prehire contract stipulatedNelson's ownsummationof whatwas said is as followsWell, first I asked JohnDavis who he represented He told me he wasthe ownerof D & SHome ImprovementCompany, andIunderstoodthat he didhave the contract underAl Cohen toput the aluminumshingles on the lounge out therer**wIasked him who he was going to get to do this, and he told me hefigured on using own roofers I asked him if he knew whosejurisdictionthis come under, and he said it come under Roofers I told him we al-ways had been doing this[work]around Denver and around the Stateof Colorado,and that if there was a chance to see him down at the of-fice, we wouldlike to talk to him. I think that is about it He said hewould see if he couldn't come downNeither the agents of the Respondent nor Topping,as representative ofown employees instead of subcontracting the workto a shop whose employees were represented by theRespondent. Guidry testified that he said nothing.Moreover,Davisdidnot testify thatGuidrythreatened to picket or shut down the job.The Employer then contacted Topping who, nowapprised of the nature of the material Davis in-tended to use, asserted that the Roofers Union didnot claim jurisdiction over the installation of alu-minum shinglesbecause, according to a decision ofthe National Joint Board rendered years before inanother case in the area, the Respondent had madeproper claim to the laying of metal shingles.'Topping testified that this was the first time thatDavis informed him what constituted the "newmaterial" the Employer referred to in their earlierconversation .6Therewere later conversationsbetween Topping and Davis, but Topping remainedadamant in refusing to claim the work in dispute.At this point, the Employer met with a represen-tative of the Al Cohen Construction Company, theprime contractor, who suggested that the Employersubcontract the work to a shop represented by theRespondent. At the prime contractor's suggestion,the Employer contracted the Van Genderen SheetMetal Company which, in an informal agreementwith the Employer and Cohen Construction, agreedto supply two of its employees to do the work of in-stalling the aluminum shingles.' The Employer thenfiled its charges.Finally, with regard to the Employer's own em-ployees, Davis testified that they claimed the workindispute.However, none of the employees sotestified or were even present at the hearing.Entirely apart from the merits of the alleged con-flicting claims between the Respondent and theEmployer's employees for the work herein in-volved, the Respondent argues that there is insuffi-cient evidence to show that it or any of its agentsengaged in conduct violative of Section 8(b)(4)(D)of the Act. In brief, Section 10(k) of the Act em-powers and directs the Board to hear and deter-the RoofersUnion, couldrecall the name of the case or the date when it is-sued,but both agreed that, as faras they wereconcerned,itwas bindingTopping maintained thathis officesecretary's statements would in noway bindthe principal,Roofers Union,even if she was fully aware of thefacts, and that the Employer had no rightto relyupon her statement Inview of onr disposition of this case we need not decide this issue]At the outset, the employees provided by the Van Geaderen SheetMetal Company were laying the felt as well as installing shingles Abuilding inspector for the city and county of Denver advised the Em-ployer that Van Genderen's employees, represented by the Respondent,were not licensed to lay felt, but could only install the metal shinglesWhereupon, the Employer was required to further subcontract the layingof the asphalt paper to a company whose employees were representedby the Roofers' Union Davis states he would have used his own licensedroofers to install the asphalt paper but for the fact that they had alreadybeen assigned anotherjob SHEET METALWKRS.,LOC 9, AFL-CIO445mine disputes out of which Section 8(b)(4)(D)charges have arisen. Before making a determinationof the dispute in Section 10(k) proceedings, theBoard is required to find that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated. Therefore, the Respondent contends thatthe Board, on the facts of this case, could not sofind, that the charge filed is without merit, and that,in consequence, the notice of hearing must bequashed. In the alternative, the Respondent arguesthat even if the Board finds probable cause that theRespondent engaged in prohibited methods inorder to force a workassignmentto its members,nevertheless, the charge is not one of which theBoard may take cognizance. We shall now considerthis latter contention.In substance, the Respondentarguesthat Section8(b)(4)(D)envisionsa polarity ofrival union in-terests competing for an assignment of work froman employer who is neutral to the dispute. In thisregard, the Respondent contends that polarity is ab-sentfrom this case.Thus, the Respondentargues,interalia,thatthere appears to have been no conflicting demandsmade upon the Employer for the work. We findmerit in this argument as Davis testified that hismen wanted the work, but did not demand it:Q. Have your employees made any demandson you as to doing this type of work or doingthis work on this project?A. No demands on it. But, of course, theywould have liked to have done it. They likethose shingles to lay. There have been no de-mands. They work for me, I don't work forthem.Therefore, the Employer's three employees who,on their own, could have voiced opposition to theassignmentof work to the Respondent, admittedlynever demanded the work in question. In fact,although they received notice of the hearing in thiscase the Employer's employees did not appear atthe hearing to corroborate Davis' allegation thatthey claimed the work. Thus, other than the Em-ployer's statement that its employees "would haveliked to have done" the work, we do not find in thiscase-especially in view of the Employer's state-ment that no demand was made-any evidence thatthis group of employees staked a competing claimto the work.8 In view of the above, we find noreasonable cause to believe that a jurisdictionaldispute cognizable under Section 10(k) of the Actexists.Moreover, even if we had reasonable cause to be-lieve such a dispute did exist, we would, neverthe-less, be unable to find reasonable cause to believethat the Respondent or any of its agents engaged inconduct violative of Section 8(b)(4)(D) of the Act.As a sum total of the facts offered as proof of il-legal threat, coercion, or restraint, it appears that ina phone conversation Nelson said to Davis, in thelatter'swords: "And he, in effect, told me if I putmy roofers on there, there will be a picket and [itwill] shut the job down." In addition, on cross-ex-amination,Davis testified that the same remark wasdelivered to the prime contractor's superintendent.It should be noted however that the prime contrac-tor's superintendent was not called to corroborateDavis' version.On the other hand, Nelson testified that he in-formed Davis that the Respondent merely claimedthe work in question and offered to meet with theEmployer to discuss their differences. On direct ex-amination,Nelson specifically denied making anyreference whatsoever with regard to picketing orcausing awork stoppage or slowdown. Nelson wasnot cross-examinedon this point.Taking Davis' testimony as a whole, it appearsthat he honestly, but mistakenly, interpreted Nel-son's statementconcerning the Respondent's ju-risdictionand claimover the work to constitute athreat of picketing or shutdown. Thus, when firsttestifying to the matters discussed in his conversa-tion with Nelson, Davis failed to mention any re-marks more coercive than Nelson's statement thatthe Employer "couldn't put union roofers on thatjob because the jurisdiction belongs to the SheetMetal Workers [the Respondent]." It was only laterthat Davis added, almost parenthetically:One other thing: I don't recall if this was Mr.Guidry,whether it was him that made thestatement or Mr. Nelson-that if I did put mymen on there, they would picket the job. Thiswas Mr. Nelson, the first conversation.But still later, when he was confronted with his twostatements above and asked to restateagain hisconversation with Nelson, Davis replied:A. ... He said I would have to use SheetMetal men, and he said I would have to useRoofers.Q. I want to be perfectly sure because youkeep qualifying it. Are you saying Nelson toldyou in so many words, "We will picket you?A. Yes, sir.Although Davis appears to indicate that the words8 CfPipeliners Local 798,United Association of Journeyman and Ap-prenticesof thePlumbing and PipeftttingIndustry ofthe United States andCanada,AFL-CIO (Moon Pipeline Contractors,Inc ),177 NLRB 872,where the employees did stake such a competing claim to the work indispute 446DECISIONS OF NATIONAL"picket"and "shut down"were used,on balance,the record leaves us in considerable doubt as towhether these words were actually uttered orwhether this was merely the witness'conceptualiza-tion of what Nelson meant when he said the Em-ployer would have to use its union members. In ouropinion,thislatterinterpretationofDavis'testimony is more reasonable,particularly in thelight of the other record evidence in this case as setforth elsewhere herein.Accordingly, we are unableto find,based only on Davis somewhat confusedand inconsistent testimony,that the Respondentthreatened to initiate a work stoppage if the Em-ployer persisted in using its own employees. Thereis no other such evidence presented herein.LABOR RELATIONS BOARDUpon the basis of the foregoing,we concludethat there is insufficient evidence in the record togive reasonable cause to believe that the Respon-dent violated Section 8(b)(4)(D) of the Act.Further,as noted elsewhere herein, we concludethat the dispute herein is not a dispute within themeaning of Section 10(k).Accordingly,we shallquash the notice of hearing.ORDERIt is hereby ordered that the notice of hearing is-sued in this case be,and it hereby is,quashed.